DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-9, and 11-13, and 15-16 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8-9, 11-13, and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al. US Patent 9,693,733 (hereinafter Altmann) in view of Tegg et al. US Patent 9,339,331 (hereinafter Tegg) and in further view of Grunewald et al. US Publication 2013/0304047 (hereinafter Grunewald).
Regarding claim 1, Altmann discloses an intravascular catheter system (Figure 1) comprising: a central housing having opposed proximal and distal portions (element 10),  an elongated catheter shaft operatively associated with the distal portion of the housing (Figures 1-2 housing 10 with shaft 12), the catheter shaft having an elongated central support wire extending therethrough (wire 17) and a having an irrigated basket assembly operatively associated with a distal end portion thereof (element 18, see Figures 1 and 4A-B), the irrigated basket assembly having opposed proximal and distal portions (Figures 4A-B with the distal end being closer to element 22 and the proximal being closer to element 34) and including a plurality of circumferentially arranged electrically insulated tubular splines (elements 210) each having a plurality of longitudinally spaced apart mapping electrodes thereon (electrodes 240, see also 
Tegg teaches an irrigating basket catheter that includes a plurality of electrodes on splines (Figure 2b elements 36 which include the unlabeled electrodes on them), a central support wire (element 31, Figure 2b) including a irrigating lumen/conduit (element 32) that surrounds the central support wire so as to define an irrigation gap therebetween (Figures 2a-b where element 32 is much larger than central wire 31 allowing fluid to flow in the gap), wherein the irrigation lumen has an open distal end adjacent the distal portion of the basket assembly to allow for the egress of irrigation fluid from the irrigation gap (element 34a is an opening on the distal end of the that is 
In the event that the Applicant interprets “open distal end” narrowly, Altman already discloses the irrigating lumen which would have an open end as shown in 6A, Tegg is simply being utilized to show that the irrigating lumen can also be the one that surrounds the control wire (elements 17 and 23 of Altmann). Once this combination was made whether the fluid egresses out of a weeping port at the distal end as explicitly shown in Tegg (as mentioned above) or out an open distal end of the lumen as suggested by Altmann, the end result would be comparable. The only difference would be the direction of the fluid flow which the skilled artisan would have considered obvious as there are a finite number of directions one could irrigate towards from the lumen all of 
Grunewald teaches a catheter that includes raised electrodes (elements 530 as per Figure 9B) that include ramps provided at opposed ends of each mapping electrode ([0064]-[0065] which details that the electrodes are sloped where the center is 2mm then ramps downward to 1.7mm) and that there is an additional coating between the electrode ends and the support shaft that provides a smooth transition between an outer surface of a tubular spline and the outer surface of the electrode. It would have been obvious to the skilled artisan before the effective filing date to utilize the ramps and sloped electrode as taught by Grunewald with the raised electrodes of Altmann in order to provide a smooth transition between the electrode and spline so as to prevent unnecessary tissue damage during use or placement.
Regarding claim 3, Altmann discloses that the basket assembly (Figures 1-2) is adapted and configured to transition between a first position in which the splines are compressed radially inwardly toward the central support wire for insertion and delivery (Figure 2 which shows the splines closer to the central support wire 17) and a second position in which the splines are spread radially outwardly away from the central support wire for physiological mapping (Figure 1 which shows the splines in a spread out configuration).
Regarding claim 4-5, Altmann discloses that the basket assembly includes at least four (as well as six) circumferentially arranged splines (Figures 1 and 4A-B which shows up to 8 splines).

Regarding claim 9, Altman discloses mapping electrodes (elements 240, see also column 1 lines 20-66 mentions mapping as the primary function) but does not technically disclose the materials for these electrodes. Altmann does however teach that the electrodes used at the distal tip (not along the splines) are constructed from an electrically conductive biocompatible material selected from the group consisting of platinum, platinum iridium alloy, MP35N and stainless steel (column 2 lines 11-20). Given that Altman was aware of and utilized the claimed materials for some of the electrodes, it would have been obvious to the skilled artisan before the effective filing date to utilize these materials for remaining electrodes as predictable results would have ensued (allowing for sensing, mapping, or ablating via known conductive and biocompatible materials).
Regarding claim 11, Altmann is silent on there being a sprocket within a distal end portion of the catheter shaft. Altmann does however include a circular disk 35 that performs the same task and is designed in a similar manner with a number of cutouts for maintaining the electrical conductors in place and corresponding to the number of splines (Figures 3band 6a, where the splines with the electrical conductors within them). 
Tegg teaches an elongated sprocket that is provided within a distal end portion of the catheter shaft, adjacent to the proximal end portion of the basket assembly (element 50 Figures 5a-b), with a number of circumferentially spaced apart outer grooves (grooves 51 spaced apart on the outside of the sprocket, see Figure 5b) formed therein 
Regarding claim 12, Altmann discloses that the elongated sprocket (of Tegg) has a control bore (circular gap for element 23 within the disk 35) extending therethrough for accommodating the central support wire (element 17) and the irrigation lumen (element 23), where Tegg teaches the irrigating lumen being around the control wire (as mentioned above) as well as the overall piece being claimed as specifically being a sprocket (see contents of rejected claim 11 above). Tegg additionally teaches the bore at element 60. It would have been obvious to the skilled artisan before the effective filing date to utilize the sprocket as taught by Tegg with the device of Altmann as the two are art recognized equivalents of each other and would have performed equally well during use of the device.  
Regarding claim 13, Altmann discloses that the electrical conduit has an electrical connector operatively associated with a proximal end thereof for communicating with a power source (elements 40 and 212, column 9 lines 36-41, which details that the wires pass through the proximal end of the catheter and handle to communicate with a mapping or ablation system both of which inherently includes a power source as is known in the art).

Regarding claim 16, Altmann discloses an irrigation conduit (column 7 lines 1-8 and claim 1) but does not explicitly disclose the irrigation port assembly and fluid source. Though Altmann does not explicitly mention these, once it was described as having an irrigating conduit (as mentioned above) with irrigating fluid it would have to have an irrigation port assembly operatively associated with a proximal end portion thereof for communicating with a fluid source, otherwise it could not function as disclosed. The fluid must come from a source, and that source would need to enter the device and conduit somehow (which is where the port would be required). Tegg teaches at least one such port (Figure 1, base of 1, 3, and/or 5). It would have been obvious to the skilled artisan before the effective filing date to utilize the port as taught by Tegg . 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Tegg and Grunewald, as applied to claim 1, and in further view of Marecki et al. US Patent 9,848,795 (hereinafter Marecki).
Regarding claims 6-7, Altmann discloses that each of the splines has an internal support wire constructed from a shape memory alloy (element 38 which is made of nitinol) but does not explicitly disclose that it is an arcuate shape in an unstressed condition nor that they include a generally rectangular cross section. It should be noted that Figure 3B shows a cross-section at 38 that could be considered rectangular.
Marecki teaches a basket catheter that includes a spline that has an arcuate configuration in an unstressed condition (elements 60, column 9 lines 25-50) and further includes an internal support wire in each spline with a generally rectangular cross-section to prevent twisting and maintain radial alignment of the splines (column 9 lines 25-50). Given this teaching, it would have been obvious to the skilled artisan before the effective filing date to utilize the shaping of the internal support wire as taught by Marecki with the device of Altmann as predictable results would have ensued (preventing the splines from twisting or shifting out of alignment).   
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new ground(s) of rejection. The arguments regarding Tegg were found to be persuasive however are now moot given the change in the rejection above via Altmann.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794